Citation Nr: 1036682	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for residuals of an 
injury to the second toe of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel.



INTRODUCTION

The Veteran had active service from October 1974 to October 1977.  

This matter is on appeal from an April 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefit sought on appeal.

In the April 2009 Substantive Appeal, the Veteran submitted a 
claim for entitlement to service connection for a back disorder.  
A decision on this issue has not been provided to the Veteran and 
is accordingly referred to the RO for development and 
consideration.  



FINDING OF FACT

Residuals of the injury to the second toe of the right foot 
manifest symptomatology reflective of moderate impairment, but is 
not productive of moderately severe impairment of the right foot.   



CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for residuals 
of an injury to the second toe of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in October 2007.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced her in the adjudication of her appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Veteran essentially contends that the current noncompensable 
evaluation assigned for her right toe injury residuals does not 
accurately reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which a 
Veteran's service connected disability adversely affects his or 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along with 
the schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The record reflects the Veteran had an excision of an exostosis 
during service and that an April 2008 rating decision granted 
service connection for residuals of an injury to the second toe 
of the right foot.  That rating decision also assigned a 
noncompensable evaluation under Diagnostic Code 5284, which 
pertains to injuries of the foot.  At this point the Board would 
observe that while the Schedule for Rating Disabilities does 
contain Diagnostic Codes and criteria for disabilities of the 
toes, see 38 C.F.R. § 4.71a, Diagnostic Codes 5170-5173, those 
evaluations are assigned based on amputations of the toes.  As 
such, the Board, as did the RO, finds that Diagnostic Code 5284 
is the more appropriate Diagnostic Code with which to evaluate 
the Veteran's disability since the Veteran's disability does not 
involve an amputation of her toe.  

Under Diagnostic Code 5284, moderate residuals of foot injuries 
are rated 10 percent disabling; moderately severe residuals of 
foot injuries are rated 20 percent disabling; and severe 
residuals of foot injuries are rated 30 percent disabling.  A 
Note to Diagnostic Code 5284 provides that foot injuries with 
actual loss of use of the foot are to be rated 40 percent 
disabling.    

After reviewing the evidence of record, the Board is of the 
opinion that the Veteran's disability is more severe than 
reflected by the currently assigned noncompensable evaluation.  
As such, the Board has determined that a 10 percent rating is 
warranted as the evidence shows that the residuals of the injury 
to the second toe of the right foot produce symptomatology that 
is compatible with moderate impairment of the right foot.   

At an evaluation in November 2007, X-rays indicated joint space 
narrowing, and examination of the proximal interphalangeal joint 
indicated contracture with limited range of motion.  

Moreover, at her VA examination in October 2007, she complained 
that the pain in her toe radiated into the dorsal aspect of her 
foot.  She also complained of periodic stiffness and swelling, as 
well as flare-ups that increased pain and limitation when she was 
engaging in activities such as walking or yard work.  A physical 
examination indicated mild swelling in the toe area and mild pain 
on motion, and residual chronic pain was diagnosed.  Inspection 
of the bottom of her foot indicated a mild callus skin change on 
the second and third metatarsal head.  

Therefore, given the above symptoms displayed by the Veteran at 
her October 2007 VA examination, the Board determines that her 
service connected right foot disability is one that is 
"moderate" in nature.  Accordingly, a 10 percent rating for her 
right foot disability is warranted.  

Next, the Board has considered whether a rating in excess of 10 
percent is warranted for the Veteran's right foot disability.  In 
this case, in order to warrant such a rating, the evidence must 
indicate a foot disorder that is "moderately severe" in nature.  
However, based on the evidence of record, an increased rating is 
not warranted.  

Specifically, while the Veteran's right foot has been manifest by 
the symptoms noted above, such as mild swelling and pain with 
mild callus skin changes on the right foot, the evidence does not 
indicate that these symptoms have resulted in truly significant 
limitation.  For example, at her VA examination in October 2007, 
the range of motion in terms of plantar flexion and dorsiflexion 
in her right foot was normal and without pain.  Range of motion 
in the toe joints was also normal.  

Moreover, the Veteran's gait was normal, and she displayed the 
ability to walk on her heels and toes as well as stand on one 
leg.  Finally no muscular atrophy was observed.  Therefore, based 
on this evidence, the Board has determined that the Veteran's 
right foot disability is more suitably characterized as one that 
is "moderate" rather than one that is "moderately severe."  
Thus, while a 10 percent rating is warranted, a rating in excess 
of 10 percent is not for application.  

In making this determination, the Board has also considered the 
Veteran's statements that her disability is worse than the rating 
she currently receives.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  She is not, however, 
competent to identify a specific level of disability of a lumbar 
spine disability according to the appropriate diagnostic codes.  
Additionally, while the Veteran is a registered nurse, and 
therefore has some medical training, the evidence does not 
indicate that she has any special knowledge sufficient for her to 
provide competent evidence as to the appropriate rating.

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's toe disability has been provided by 
the medical personnel who have examined her during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran is employed as a registered nurse, and 
has complained that walking and standing exacerbates the pain in 
her right foot.  However, the evidence indicates that her pain 
was somewhat intermittent, and she has also indicated that she 
can obtain a position in her employment that allows her to sit 
down more often.  Moreover, the Board concludes that rating 
criteria reasonably describes that her current disability level 
and symptomatology, and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence.  

Thus, her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent rating for residuals of an injury to the 
second toe of the right foot is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


